Exhibit 10.16




CONSULTING AGREEMENT




This Consulting Agreement ("Agreement") is entered into on August 3, 2011 by
 Simon Westbrook of Aargo, Inc. (“Consultant”), of 10 Timber Ridge Lane, Scotts
Valley, CA 95066 and POWRtec International Corp., a  Delaware corporation,
having a mailing address of 1669-2 Hollenbeck Avenue, Ste 142, Sunnyvale, CA
94087 (“Company”), based on the following mutual understanding:




ARTICLE 1 - Description of Consulting Services




The nature and scope of the consulting services to be performed hereunder are as
set forth in Exhibit A, Statement of Work, attached hereto.




ARTICLE 2 - Term of Agreement




This Agreement commences on the date first set forth above and continues to roll
over on a monthly basis unless either party notifies the other in writing of its
intention not to renew.




ARTICLE 3 - Oversight of Consulting Services and Contractual Authority




The Company employees authorized to provide oversight and direction of the
Consultant’s efforts and services within the scope of Exhibit A, Statement of
Work, are Chief Executive Officer, and/or such other person as may hereafter be
designated in writing by the Chief Executive officer of the Company.  Such
authority on the part of the above named individuals does not extend to actual
or constructive amendments or changes to this Agreement or to other contractual
approvals required hereunder, except where expressly provided.




ARTICLE 4 - Compensation, Billing and Payment




In consideration for the services to be rendered for the benefit of and accepted
by Company under this Agreement, the Consultant will receive the remuneration in
accordance with the schedule set forth in Exhibit B, attached hereto, which will
constitute the entire compensation (inclusive of all overhead, profit, and
expenses) to the Consultant for the services rendered under this Agreement. The
Consultant will submit statements to the Company on a monthly basis.  




ARTICLE 5 - Entire Agreement




This Agreement (including all exhibits hereto) constitutes the entire
understanding and agreement between Company and the Consultant with respect to
the subject matter hereof, and supersedes all prior negotiations,
representations or agreements, either oral or written.  No modification,
recission, waiver or termination of this Agreement, or any of its terms and
conditions, shall be binding on Company, unless agreed to in writing by the
president of Company.




ARTICLE 6 - Performance




If the Consultant fails in any respect to prosecute the work and services with
promptness or diligence, Company may terminate this Agreement for cause in part
or in its entirety without any liability for the terminated part(s).




ARTICLE 7 - Independent Contractor Relationship




The Consultant is an independent contractor of Company and, except to the extent
specified in this Agreement, Company may not control or direct the details and
means by which Consultant performs its duties under this Agreement.  This
Agreement shall not create the relationship of employer and employee, a
partnership or a joint venture.  Neither the Consultant nor Company shall be
deemed an agent of the other on account of this Agreement or the performance of
any of their obligations hereunder.  The Consultant does not have any authority
to bind Company to any agreement or contract.








1




--------------------------------------------------------------------------------




ARTICLE 8 - Assignment




Consultant may not assign or transfer this Agreement, any rights hereunder, nor
any payment due or to become due hereunder.  Any such assignment(s) or attempt
at any such assignment is void and not binding upon Company. The Consultant
acknowledges that this Agreement is one for personal services for the benefit of
Company and is therefore not assignable in whole or in part.




ARTICLE 9 - Access To Work




Company shall, at all reasonable times, have free access to the services and
facilities of the Consultant and its subcontractors for purposes of inspecting
same and determining that the work and services are being performed in
accordance with the terms of this Agreement. Further, the Company shall be
entitled to request copies of all financial records prepared by Consultant in
the pursuit of the Consulting Services.




ARTICLE 10 - Compliance with The Law




The Consultant will comply with all applicable federal, state and local laws,
rules and regulations.  




ARTICLE 11 - Applicable Law




The rights and obligations arising from this Agreement are governed by the laws
of the state of California.




ARTICLE 12 - Taxes




Any and all taxes applicable to the performance of the Consultant hereunder and
its incurrence of cost therefor are included in the Consultant’s fee payable
hereunder (except as otherwise expressly provided herein) and that the
Consultant is wholly responsible for the necessary filing of income tax returns
to the proper taxing authorities and for payment of all such taxes.  The
Consultant is wholly responsible for withholding and payment of all federal,
sate and local taxes of whatever nature.




ARTICLE 13 - Warranty




The Consultant will perform the services under this Agreement using the
Consultant’s best skill, diligence and attention and warrants that the services
shall be performed with that degree of skill, care, and judgment customarily
accepted as sound, quality, professional practice and procedure in the field or
discipline represented by the Consultant.




ARTICLE 14 - Ownership Of Work Product




All technical data, correspondence, and other work of the Consultant hereunder
produced under or pursuant to this Agreement is and will at all times remain the
property of Company and are to be delivered to Company when so requested.  In
addition, upon the expiration or termination (regardless of the reason for
termination) of this Agreement, the Consultant shall deliver to Company any and
all drawings, notes, memoranda, specifications and documents in the
 Consultant's possession or control relating to the performance by the
Consultant of its obligations hereunder or relating to any Third Party
Information or Company's Information, excluding computer software owned by
Consultant and used in connection with the performance of its duties hereunder.




ARTICLE 15 – Dissemination of Work Product




Use, publication or teaching of information directly derived from work and
services performed, or data obtained in connection with the work and services
rendered under this Agreement other than for Company’s benefit is prohibited
unless expressly approved in writing by Company, which approval Company may
withhold in its sole and absolute discretion.




ARTICLE 16 - Cumulative Remedies




Every right or remedy herein conferred upon or reserved to Company is cumulative
and in addition to every right and remedy now or hereafter existing at law or in
equity, and the pursuit of any right or remedy shall not be construed as an
election.





2




--------------------------------------------------------------------------------




ARTICLE 17 - Force Majeure




Any delay in, or failure of performance of either party does not constitute
default hereunder or give rise to any claim for damage if and to the extent such
delay or failure is caused by occurrences beyond the control of the party
affected and which by the exercise of reasonable diligence, such party is unable
to prevent, including but not limited to, acts of God or the public enemy,
expropriation or confiscation of facilities or compliance with any order or
request of a governmental authority affecting to a degree not presently
existing, the supply, availability, or use of materials or labor, acts of war
public disorders, rebellion or sabotage, floods, riots or strikes. A party which
is prevented from performing for any reason shall immediately notify the other
party, in writing, of the cause for such nonperformance, and the anticipated
extent of the delay. The Consultant is not entitled to any additional
compensation as a result of force majeure that may delay the Consultant’s
performance of services under this Agreement.




ARTICLE 18 - Confidentiality




The Consultant shall keep all work and services carried out hereunder for
Company and all trade secrets, data and other proprietary information of
Company, including all information gathered or becoming known to the Consultant
arising out or in connection with the services performed under this Agreement,
(collectively, "Company's Information") entirely confidential, and not use,
publish, or make known, without Company’s written approval, any of Company's
Information or any other information developed by the Consultant or furnished by
Company to any persons other than personnel of the parties of this Agreement.
 However, the foregoing obligations of confidentiality, secrecy and nonuse do
not apply to any information that was in the Consultant’s possession prior to
commencement of work under this Agreement, or which is available to the general
public in a printed publication and provided further that the foregoing
obligation in no way limits the Consultant’s internal use of any such work.




Any public statements or publicity regarding Company or its business are to be
made solely by Company, and any requests for information made to the Consultant
by the news media, or others, are to be referred to Company. Additionally, the
Consultant shall not reference Company nor the work performed for Company
(including, but not limited to, listing Company as a customer of the Consultant
on a resumé or other marketing materials) without prior written approval by
Company.




The Consultant understands, in addition, that Company may receive from third
parties confidential or proprietary information ("Third Party Information")
subject to a duty on Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  The Consultant
agrees to hold any Third Party Information in the strictest confidence and will
not disclose to anyone other than Company personnel, or use except in connection
with any work to be performed by the Consultant for Company, any Third Party
Information unless expressly authorized by an officer of Company in writing.




ARTICLE 19 - Changes and/or Amendments




Company shall have the right, from time to time during the term of this
Agreement, by written notice to the Consultant, to make changes to the work and
services covered by this Agreement and described on Exhibit A attached hereto,
including the right to expand, decrease or limit the scope and nature of the
work and services to be undertaken, or to redirect work and services already in
progress.  In the event changes are made to Exhibit A and are material, the
parties shall negotiate in good faith to amend the fees and compensation to
reflect the changes and to amend Exhibit B attached hereto with the new fee
schedule.




ARTICLE 20 - Audit




The Consultant shall, at its own expense, keep and maintain complete records and
books of account of its costs and expenses relating to the work and services in
accordance with generally accepted accounting practices.  Should a dispute arise
between Company and the Consultant regarding amounts and/or credits under this
Agreement, the Consultant hereby grants Company permission to audit, at
reasonable times, and at its expense, such records and books of account at the
Consultant’s usual place of business.








3




--------------------------------------------------------------------------------




ARTICLE 21 - Waiver




In the event Company fails to insist on performance of any of the terms and
conditions, or fails to exercise any of its rights or privileges hereunder, such
failure shall not constitute a waiver of such terms, conditions, rights or
privileges.




ARTICLE 22 - Termination For Convenience




Company or the Consultant, upon 14 days prior written notice to the other, may
terminate this Agreement, or any part hereof, for the sole convenience of
Company or the Consultant.  Upon receipt of written notification from the
terminating party that this Agreement, or any part hereof, is to be terminated,
the Consultant shall immediately cease operation of the work and services
stipulated, and assemble all material that has been prepared, developed,
furnished or obtained under the provisions of this Agreement that may be in its
possession or custody, and shall transmit the same to Company on or before the
fourteenth day following the receipt or delivery by the Consultant, as the case
may be, of the above written notice of termination, together with its invoice of
the fees due for completed work and/or services as outlined in Exhibit A of this
Agreement.  The Consultant shall be entitled to just and equitable payment for
all completed and accepted work or services satisfactorily performed prior to
such notice and in conjunction with such notice, as described above, which
amount shall be paid to Consultant upon termination.  In the event
Consultant and Company are unable to mutually agree upon the amounts due by
either upon termination for convenience within 30 days after the notice of
termination is received, then Company and Consultant shall submit such dispute
to binding arbitration accordance with the expedited rules for arbitration of
the American Arbitration Association, and a judgment upon any award may be
entered in any court having jurisdiction.  Either the Consultant or Company
shall have a right to initiate arbitration upon notice to the other party.  Any
such arbitration shall be conducted in the San Jose, California metropolitan
area.




In determining the amount of compensation due the Consultant, the Consultant
shall not be entitled, nor shall Company give any consideration to the
Consultant for claims for loss of anticipated revenue(s), including overhead and
profit, which the Consultant might have reasonably expected to make on the
uncompleted portion of the work and services.




ARTICLE 23 - Indemnification




The Company shall defend, indemnify and hold Consultant free and harmless from
and against any and all claims, losses, demands, causes of action, suits or
other litigation (including attorney’s fees and all other costs thereof) of
every kind and character, including, but not limited to damages or loss from
bodily injuries, death, damage to tangible or intangible property in any way
occurring incident to, arising out of or in connection with the work and
services performed or to be performed for the Company hereunder or occurring
incident to, at the same level as if the Consultant were an officer of the
Company.  Additionally, the Company shall have in force a current insurance
policy of at least $1 million in respect of Directors and officers liability to
which Consultant is a named Officer.




ARTICLE 24 - Insurance




Insurance appropriate to work performed, in accord with standards for the field
or discipline, and acceptable to Company, including worker's compensation, if
applicable, shall be maintained at all times by the Consultant, at its own
expense, during performance of the Agreement.  At a minimum, the Consultant
shall carry at its own cost and expense comprehensive general liability
insurance with a minimum limitation of liability of $1,000,000.  




ARTICLE25 – Electronic Reproduction of Agreement




The parties agree that a scanned or electronically reproduced copy or image of
this fully executed Agreement is to be deemed an original and may be introduced
or submitted in any action or proceeding as competent evidence of the execution,
terms and existence hereof notwithstanding the failure or inability to produce
or tender an original, fully executed version of this Agreement and without the
requirement that the unavailability of such original of this Agreement first be
proven.








4




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first set forth above:




Aargo Inc.

POWRTEC INTERNATIONAL CORP.







By:   /s/ Simon Westbrook

By:   /s/ Grant Jasmin

Name: Simon Westbrook

Name:  Grant Jasmin

Title: CEO Aargo, Inc.

Title:  CEO POWRtec International Corp.

















5




--------------------------------------------------------------------------------

Exhibit A

To Consulting Agreement

Statement of Work




The nature and scope of the work/services to be performed by the Consultant
under this Agreement are as follows:




Provision of financial services in support of the Company including the
preparation, drafting and filing of statutory documents such as 10Q, 10K and any
others requested by the Company from time to time;




Assumption of the role of CFO of the Company,




Review and supervision of financial records, processes and procedures as
required from time to time to ensure that the underlying data used in the
financial reports is reliable and as accurate as possible in the circumstances;




Development of financial models, forecasts and reports, and review of actual
performance in relation to such models so that the Company has a reasonable
basis for its forecasts and guidance given to investors and analysts




Note: all work done under this Agreement will be based on records and
information provided by officers and employees of the Company who are familiar
with the history and business issues underlying that information. The Consultant
will use best efforts to ensure the reasonableness of all information released
but ultimate responsibility for the accuracy thereof remains with the Company.


























--------------------------------------------------------------------------------

Exhibit B




To Consulting Agreement




Compensation and Payment Terms







The Consultant shall be entitled to compensation for services performed and
accepted under this Agreement as follows:




The Consultant shall record and bill the actual hours worked at the request of
Company not to exceed an average of 30 hours per calendar month. If additional
hours are required Consultant shall obtain from Company written approval for any
additional hours before doing any more work that will exceed the 30 hours per
month limit.




The Consultant shall be paid in cash at the rate of $150 per hour worked under
this Agreement, to be billed monthly and paid within 15 days of receipt of
detailed invoice. Alternatively, by mutual agreement, the Consultant shall be
paid by the issuance of fully-paid shares of the Company at the rate of $200 per
hour worked under this Agreement. Consultant and Company agree to work to
optimize issues relating to registration of  stock issuances, prompt
satisfaction of Rule 144 clearances, restriction of trading windows, orderly
liquidation of marketable stock, and avoidance of unnecessary tax exposures
requiring up-front cash disbursements. .




The Consultant shall be reimbursed for any actual out of pocket expenses
supported by receipts up to $100 per month, subject to prior approval of the
Company.




The Consultant shall participate in a Company equity incentive plan to be
mutually agreed prior to the start of this Agreement. To the extent that the
Company has registered any of its common stock under an S-8 or other qualifying
registration, the stock issued to the Consultant under this Agreement shall be
issued from such pool, unless otherwise prohibited by law.


















